Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 4, 1998 (People v Armstrong, 250 AD2d 618 [1998]), affirming a judgment of the Supreme Court, Queens County, rendered September 19, 1996.
Ordered that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Rivera, Santucci and Florio, JJ., concur.